129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James Frederick NEWPORT, Appellant,v.MICHELIN AIRCRAFT TIRE;  Michelin Tire Corporation;  CalvinMcMiller, Appellees.
No. 97-1713WM.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 5, 1997.Decided Nov. 13, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
James Frederick Newport appeals following the district court's dismissal of Newport's employment-related complaint on res judicata grounds.  Conceding that his complaint was properly dismissed, Newport contends the district court erroneously denied Newport leave to file as a matter of course an amended complaint that overcame the res judicata deficiencies.  See Fed.R.Civ.P. 15(a).  Contrary to Newport's view, however, the district court's error was harmless.  First, we are unable meaningfully to review Newport's argument that his amended complaint was not barred by res judicata because the amended complaint does not appear in the record.  Second, having read portions of the amended complaint that are paraphrased in the record and the briefs, we conclude that Newport's amended complaint would not have preserved his claims.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B. We also deny Newport's motion to supplement the record.